412 F.2d 292
UNITED STATES of America, Plaintiff and Appellee,v.Harriet Ceteznik KNIGHT, Appellant.
No. 23615.
United States Court of Appeals Ninth Circuit.
June 24, 1969.

Chancy Croft, of Croft & Bailey, Anchorage, Alaska, for appellant.
Marvin S. Frankel, U.S. Atty., A. Lee Petersen, Asst. U.S. Atty., Anchorage, Alaska, for appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and KILKENNY, District judge.
OPINION
CHAMBERS, Circuit Judge:


1
Mrs. Knight was convicted on two counts dealing with fraudulent securities, the use of the mails and conspiracy in connection therewith.  The court obviously considered her not the leader of the enterprise and gave her a suspended sentence.  She appeals.


2
She attacks the rejection for evidence of a letter written after the events of the crime in which one Joy, a co-defendant, purported to exonerate her.  The rejection of Joy's appraisal was quite proper.


3
Objection also is made to the seizure of certain corporate records by federal authorities.  The point made might be quite serious, except the trial judge quite properly found the records had been abandoned by the corporate officers.  We find no authority that one has a standing to protest the seizure of abandoned property.


4
Mrs. Knight also says the proof of use of the mails was too thin.  We think not.  There was pretty good circumstantial evidence of the use and of the fact that she was connected with the use.  We think the standards of Bolen v. United States, 9 Cir., 303 F.2d 870, and Freeman v. United States, 3 Cir.,20 F.2d 748, were met.


5
Judgment affirmed.